Williams, J.
(dissenting):
Defendant’s exceptions should be overruled, motion for a new trial denied, and judgment ordered for plaintiff upon the verdict, with costs.
The' action was brought to recover damages for the death of the plaintiff’s' intestate, alleged to have been caused by the negligence of the defendant.
*611The deceased was a boy fifteen years of age, and was killed by falling from a toboggan slide, upon the shore of Lake Ontario, at Charlotte, Monroe county. The platform was twenty-five and one-half feet from the ground, and eleven feet square, and the flooring was of plank, and had a railing around it four feet high. The railing was supported by posts at each corner and the middle of each side. Upon the top of these posts was a rail, and half way between the upper rail and the floor was another rail. The space between the lower rail and . the floor was one foot and nine inches. The toboggan slide extended from this platform to the water below, on a gradual decline, and by its side was a smooth walk for returning from the water to the platform. The slide extended over and above the edge of the platform towards its center and terminated in a small platform about two and one-half feet above the main platform.
There was a step from the main platform at the end of the inclined walk about ten inches in height up towards the small upper platform. In order to make a start down the slide, a person placed the sled upon the small upper platform, went up the step* seated himself upon the sled, and started. The slide was used by a great many persons, sometimes as many as 100 to 150 per day. When • in use the inclined walk and the main platform were wet and at times slippery, and there was evidence tending to show that the platform was wet and slippery at the time of the accident in question. The accident occurred about half-past five o’clock in the afternoon of August 26, 1900. Deceased took his sled, stepped upon the step and placed his sled upon the slide platform. At that moment his feet went out from under him, he shot back, feet foremost, between the floor of the main platform and the lower rail thereof, and falling to the ground below, was killed.
The first objection to a recovery in the case is that the defendant was not liable, because the toboggan slide was not in its possession or under its control when the accident occurred, but was in the possession and under the control of its lessee. The property leased consisted of a bath house, a portion of the beach, and other appurtenances to a bathing establishment, including the toboggan, slide. The whole was inclosed by a fence, so that there was no access to them, except through the bath house, where a fee was charged to patrons.
The property was owned by the defendant, but was in the pos*612session of a lessee under a lease for a term commencing May 4, 1900, and-terminating November 4 of that year. The rent for the term was $400, a sum fixed by the lease and payable at specific times. The defendant in no way shared in the profits realized by the lessee from the carrying on of the business except in the receipt of the rent under the lease. The lease, among other things, provided that the defendant should be permitted to enter the premises ■at any time for the purpose of examining the same and of doing any act which- might be necessary for the care and preservation of the property; that the lessee would use the premises for a bath house and barber shop and for no other business ; that the lessee would during the term of the lease, at his own expense, make all necessary repairs upon the premises, and would indemnify and save defendant harmless from all claims, costs and damage by reason of accident or Injury to the agents, servants, employees or guests of the lessee or «other persons happening on the premises during the continuance of the lease by reason of the negligence of the lessee, his agents or ¡servants of otherwise. (The latter provision of the lease, as contained in the record, is somewhat mixed in the use of the terms party of the first part and party of the second part, but apparently Its meaning is correctly stated here.)
This property was onwed by the defendant as far back as 1894 ¡¡and was leased to the same lessee for the same purpose every season from and including that year until the time- of this accident. The •old toboggan slide was torn down and the present one built in the ¡spring of 1896, and the platform has remained unchanged since that ¡time. When the change was made in 1896 the defendant furnished ¿the materials and the lessee furnished the labor and built the structure according to his own wishes, with the approval of the defendant as to the plan of construction.
This platform was used during all the years from 1896 to 1900, both inclusive, for the propose of the toboggan slide, was frequented by large numbers of persons, sometimes 100 to 150 a day, and no •accident ever occurred before this one.
Under these circumstances, the question is whether the defendant, ¿the lessor of the premises, can be held liable for damages for the •death of the plaintiff’s intestate.
There seems to be no doubt but that the general rule is that an *613owner of property is not liable for damages occasioned by its unsafe-condition while leased to and occupied by a tenant.
There are, of course, exceptions to this general rule, but defendant’s counsel claims this case is not within any of the exceptions. Plaintiff’s counsel claims there are exceptions to the general rule which do cover this case.
This action is based upon a negligent construction of the platform in that there was not a third rail around the same between the lower • rail and the floor, and the leasing and use of it in that condition. The complaint does not allege that the platform constructed as it. was constituted a nuisance, and it can hardly be regarded as a nuisance. It was not a public nuisance, because it was upon private property, and it was not a private nuisance, because it in no way interfered with the rights or property of others.
In Beck v. Carter (68 N. Y. 283) an excavation-upon defendant’s land left unguarded, so near the highway as to render traveling thereon dangerous, was held to be a private nuisance.
In Timlin v. Standard Oil Co. (126 N. Y. 514) the wall of a building on defendant’s land, adjoining the lands of a railroad company, which was so out of repair that it fell upon the railroad tracks and killed a trackman, was held to be a private nuisance.
In Clancy v. Byrne (56 N. Y. 129) and Swords v. Edgar (59 id. 28) defective piers owned by the defendants were held to be nuisances by reason of the nature of their use for public purposes in the nature of highways.
The court in Edwards v. N. Y. & H. R. R. Co. (98 N. Y. 255) said of the latter case that the ground of nuisance was the only one on which it could rest, that there were other similar cases in the New England States and in England,, that a dock was regarded as a species of public highway.
In the Edwards case, just referred to, it was held that a gallery in a building used for a public exhibition, which was so insecurely constructed that it fell during the exhibition, was not a private nuisance. And in Sterger v. Vam Sicklen (132 N. Y. 499) it was held that decayed and broken steps from the ground to the steps of a dwelling house were not a private nuisance.
In Fox v. Buffalo Park (21 App. Div. 321) the court did not " hold that the grand stand, so defectively constructed that a portion *614of it fell, was a private nuisance, and it could hardly do so in the face of the cases above referred to.
It- cannot be doubted that the owner of property who leases the same with a nuisance existing thereon is liable for any injuries occasioned by the nuisance during the term of the lease, but that principle is not applicable to this case, because the defective condition here did not constitute a nuisance, and the case was not submitted to the jury upon any such theory. It was submitted upon the ground of negligence alone. Neither could the action be maintained upon the theory that the defendant was negligent, by reason of a failure to comply with any implied contract, such as was suggested in the Fox case above by Justice Ward, as follows: “ While it is undoubtedly true in ordinary cases, in the leasing of buildings, that there is no implied warranty on the part of the lessor that the buildings aré fit and safe for the purposes for which they are leased, the rule is different in regard to buildings and structures in which public exhibitions and entertainments are designed to be given, and for admissions to which the lessors directly or indirectly receive compensation. In such cases the lessors or owners of the buildings or structures hold out to the public that the structures are reasonably safe for the purposes for which they are let or used, and impliedly undertake that due care has been exercised in the erection of the buildings.” This was the ground upon which Justice Ward based his decision in the case, but a majority of the court did not concur in the decision upon that ground, and we are very sure that the Court of Appeals did not rest their decision upon any such ground.
There is no conflict in the decisions of the Court of Appeals upon the subject of such an implied contract, as suggested by Justice Ward. The court never gave its assent to any such principle. A brief examination of the cases may be useful, because counsel for plaintiff claims that Justice Ward’s opinion was the opinion of tliis court, and that it was adopted by the Court of Appeals, and is, therefore, binding upon us and controlling in the disposition of this appeal.
In the case of Swords v. Edgar (59 N. Y. 28) defendant was the' owner of one-half of a pier in New York city, and leased it to a steamship company May 1, 1865, for five years, the lessees. to keep it in repair. During the term of the lease, plaintiff’s intestate, a longshoreman, was working on the pier when it fell, and he received *615injuries from which he died. It was claimed that when the lease was made the timbers had become rotten and unfit for use, so that the pier was in an unsafe and dangerous condition, while the floor Was apparently sound, and that there was a defect in the original construction, the bridges being too long. The defendant moved for a nonsuit on the ground that defendant was not in possession of the pier at the time of the accident, but had leased it with a covenant by lessee to keep it in repair. The motion was denied, and the court charged the jury that if the pier was defective when leased, and in consequence the accident happened, the defendant was liable. A recovery by plaintiff was sustained. It was said that the pier, though private property, was held as such for public objects. The plaintiff’s intestate was lawfully upon it and it was "as to him the same as a public place or highway. The suffering of the pier to fall into such a state of decay as to become dangerous was the creation of a nuisance, and the rule was applied that an owner who leases property with a nuisance thereon is liable for damages resulting from such nuisance during the term of the lease, although by the terms thereof the lessee has the primary duty of repairing imposed upon him.
In the case of Camp v. Wood (76 N. Y. 92) the defendant owned an inn. In the third story was a hall which he let for one evening for a dance. The entrance to the hall was from the street up two pairs of stairs, one directly over the .other. At the foot of the upper flight of stairs was a door leading out upon a piazza or wooden awning, unprotected by any railing. This door occupied the same relative position to the upper flight of stairs that the street door did to the lower flight of stairs. The plaintiff attended the dance and paid an entrance fee. About eleven o’clock at night he left the hall to go home, went down the upper flight of stairs, and when he came to the bottom, supposing the door in front of him was the one leading into the street, he went out upon the piazza or awning and fell to the street below, receiving injuries. He sought to recover damages from the, owner of the building, the lessor of the hall. The door to the piazza or awning was left open. The court held that the defendant was liable for any negligence with reference to the door, piazza and awning, they being in his possession and not in the possession of the lessee of the hall, the plaintiff having been invited *616to the hall with his consent. This case was referred to in the case of Edwards v. N. Y. & H. R. R. Co. (98 N. Y. 245) where it was said: “ In that case the landlord was found guilty of negligence for not keeping safe the portion of the building which remained in his possession and under his control. It was hqld that the lessor owed some duty to the persons who, with his knowledge and consent, came into his building and might thus be exposed to the danger which caused the accident. The tnaxim sio utei'e, etc., is sufficient to justify the decision of that case, which is based upon the same principle which imposes liability upon one who digs a hole upon his premises so near a highway that travelers are exposed to the danger of falling therein and being injured.”
In' the case just quoted from iiv 98 New York the defendant owned premises in New York city, known as “ Gilmore’s Garden,” and leased them for ten days for the purpose of a pedestrian exhibition. It was agreed that the lessee might make any changes in the interior of the building that he saw fit. There was no agreement by the lessor to make any changes or repairs. There was a gallery at one end of the building, built shortly before the leasing, which had been used on several other public occasions. It was divided into boxes, and these were supplied with tables.and chairs, and were intended for occupation by from four to six persons each, who could be served with refreshments while witnessing the performances on the main floor below. The gallery Was built under the supervision of an architect and was suitable and safe for the purpose for which it was intended, for which it had been used and for which it was leased. It was not suitable or safe for a crowd of people. The use for which it was designed was apparent to every one. The defendant did not know or suppose any other use was to be made of it, that the tables and chairs were to be removed and a crowd of people admitted to the boxes. The tables and chairs were removed, a crowd admitted to the boxes, and by reason thereof the gallery fell and persons were injured. It was held that the defendant, the lessor, was not liable for damages for such injuries; that there was no implied warranty .that the premises leased were fit for occupation, or suitable for the purposes for which they were leased, and that there was no distinction in these respects between the lease of a dwelling house and of premises to be used for *617public purposes ; that liability could not be based upon any contract obligation, but must rest entirely upon the lessor’s neglect or.wrong. In illustration of this principle it was said : “ If he demises premises, knowing that they are dangerous and unfit for the use for which they' are hired, and fails to disclose their condition, he is guilty of negligence which will in many cases impose responsibility upon him. If he creates a nuisance upon his premises, and then demises them, he remains liable for the consequences of the nuisance as the creator thereof, and his tenant is also liable for the continuance of the same nuisance. * * * If he lets a building for a warehouse, knowing that it is so weak and imperfectly constructed that the floors will break down from the weight necessarily to be placed upon them, his negligence imposes liability upon him for injury to the person or property of any one who may lawfully be upon the premises, using them for the purposes for which they were demised. If one builds a house, for public amusements or entertainments, and lets it for those purposes, knowing that it is so imperfectly and carelessly built that it is liable to go to pieces in the ordinary use for which it was designed, he is liable to the persons injured through his carelessness.”
»
The court, therefore, makes the liability rest, not upon the principle of -implied contract, but solely upon the ground of negligence or wrong. The case was a close one. There was a strong opinion on either side, and the decision rested upon four affirmative votes against three dissenting ones, and it was distinctly stated in the dissenting opinion that “There is generally no implied warranty upon the part of a lessor of dwellings or other private houses and buildings that they are fit and adequate to the purposes for which they are leased. * - * But the rule is different with reference to erections in which public exhibitions and entertainments are designed to be given, and for admission to which the lessors either directly, or indirectly receive compensation. In such a case the lessor, by renting the premises for such purposes and receiving a compensation therefor, holds out to the public that the structure is fit and safe for the purposes for which it is let, and owes a duty to those who attend such entertainment, requiring him to use all reasonable precautions to protect them from at least any danger arising from the known imperfections of the structure.” The *618Court of Appeals has never in any way questioned the rule as to the liability of a lessor laid down by the court in that case.
In Wolf v. Kilpatrick (101 N. Y. 146) the injuries resulted from a defective cover to a coal hole in a sidewalk. It was in perfect condition when the property was leased and was broken during the term of the lease by some third party. The coal hole, with its cover was not. a nuisance when the lease was given, but became such by the breaking of the cover during the term, and the owner had no knowledge or notice of the defect before the injuries were received. The Edwards cáse was considered, and the rule as to the owner’s liability therein laid down was recognized. Franklin v. Brown (118 N. Y. 110) was an action to recover rent ou a lease. A counterclaim was interposed for damages growing out. of the presence in the demised premises of noxious and unhealthy gases and odors, which came from adjoining premises.. Neither party knew of their existence when the lease was made. The lessee examined the property thoroughly before the leáse was made, and there was no deceit or false representation by the lessor. It. was held, citing Edwards N. Y. & H. R. R. Co., (supra), that there was no implied contract and no wrong, and, therefore, that the counterclaim could not be sustained.
Timlin v. Standard Oil Co. (3 26 N. Y. 514) was a case, of nuisance, a dangerous wall, in which the rule of liability of the owner of premises'was extended to a, lessee, who sublet the premises, .and they were in the possession of the sub-tenant when the injuries, were received. Edwards v. N. Y. & H. R. R. Co., (supra) was. cited with approval.
I must, therefore, conclude that the Edwards case correctly laid down the law which must have controlled it in affirming Fox v. Buffalo Park (supra), and which should be followed here.
The liability of a -. lessor, therefore, cannot be based upon an implied contract • in any case, but only upon some negligence or wrong of the lessor, and in that case the defendant was relieved from liability for the fall of the balcony in Gilmore’s Garden, because it did not appear that it was guilty of any negligence or wrong. The balcony was safe and suitable for the purposes for which it was intended and was leased. It was perfectly apparent what it was designed to be used for. It was not safe or suitable for the use which *619it was put to without the lessor’s knowledge, and which imposed a much greater weight and strain upon it, and by reason thereof it fell. Under these circumstances, there was no negligence or wrong on defendant’s part causing the injuries. In the case of Fox v. Buffalo Park the grand stand was constructed in 1892. It was used to witness races, etc., from that time until July 4, 1895, and had withstood former crowds without accident. It was leased to the Press Cycling Club of Buffalo for one day, July 4,1895, to .be used to witness bicycle races. It was claimed 'that it fell by reason of improper construction. It was not sufficiently strong. The court charged the jury that if the stand was improperly constructed so that it was a dangerous structure, the defendant was responsible for its condition, without having its attention called to the defects, and if it was so defective that it was dangerous to be used for the purposes for which it was leased, then the plaintiff could recover; but if it was a fairly reasonably well-constructed structure, and by some unusual strain that nobody had any thought it would be subjected to it was broken down on the occasion of this accident, then the plaintiff could not recover. A verdict was rendered for the plaintiff and was affirmed in the Appellate Division and the Court of Appeals. It is interesting to note that Justice Ward,instead of following the decision of the court in the Edwards case, laid down as a basis for his decision the rule found in the dissenting opinion quoted above, using very much the same language and citing many of the same authorities, and stated that the Edwards case did not aid the defendant and was not pertinent to the case tinder consideration. The opinions by Justices Green and Adams did recognize the rule laid down by the Edwards case, and discussed the question merely whether the defendant was guilty of negligence which rendered it liable. Justice Green found negligence in a failure to inspect, and to ascertain and repair or correct defects in the structure; while Justice Adams regarded the question of negligence as dependent upon defendant’s knowledge of the defects complained of. It seems to me, in view of the charge made by the court, it must have had the Edwards case before it, and have fully appreciated what that case held and intended to follow it. It seems to have kept well within the rules laid down in that case, and the Court of Appeals may well have affirmed upon the authority of that case. In each *620case the question of liability was treated as one resting, not upon an implied contract, biit upon negligence. In feach the lessor was regarded as responsible for the, construction of the structure. In the Edwards case it was conceded to be the duty of the lessor to see that the balcony was so constructed as to be safe and suitable for the purposes for which it was leased, and that a failure to perform such duty would be negligence, and the defendant was relieved from liability solely upon the ground that the evidence showed that the balcony.fell by reason of its being subjected to a weight and strain for which it was never intended, a use for which it was never leased.
In the Fopa case the court charged the. same rule of duty, and that the plaintiff was not entitled to recover in case the stand fell by reason of an unusual strain' which nobody had any thought it would be subjected to.
The. cases in the Court of Appeals all seem, therefore, to be in harmony.
There was no nuisance or implied contract in this case. There was merely the question of negligence, and we are to determine whether under the evidence, construed most favorably to the plaintiff, the defendant could be made liable for the death of plaintiff’s intestate, on the ground of its negligence in the construction and leasing the toboggan slide.
The only theory upon which the defendant, could be charged with negligence was that the slide was constructed and leased for the use of the public as a place of amusement or entertainment, and that the public was allowed to use it for a fee to be charged them, and that the defendant shared in such compensation indirectly by receiving a rental for the premises from the lessee, and that it. was in. its original construction not reasonably safe or suitable for the purposes for which it was constructed and leased. All the facts involved in this proposition were conceded or found by the jury upon sufficient evidence. Upon such facts were the jury justified in finding the further conclusion of fact, the defendant’s negligence ?
In the Edwards casé it was assumed that the lessor would have been liable under a somewhat similar state of. facts. It was said in the prevailing opinion: •“ If it had been .shown,.or could reasonably be inferred, that the defendant knew how this gallery was to be used, and that it was dangerous and unfit for that use, and that it *621concealed its knowledge and did nothing' to guard against the danger, no argument would be needed to establish its liability, as that would rest upon obvious principles of law universally applicable.”
In the Fox case the Court of Appeals sustained a finding of negligence by the jury, under a similar state of facts as that referred to by the court in the Edwards case, above quoted. There it did not appear that the defendant had actual knowledge of the defects, but it was apparently found that the defendant was chargeable with knowledge, inasmuch as the stand was constructed under the supervision of its architect. It did not disclose the defects, and neither the lessee nor the public were aware of them.
Apparently the only distinction between those two cases and the one I am considering is that in those cases the defects were latent and concealed or at least not disclosed to the lessee or the public, while in this case the slide was actually constructed and used by the lessee, and the alleged defect was not only known to him, but was open, apparent and visible to the public ■ and to any and all persons having occasion to make use of the slide. Did this consideration relieve the defendant from liability for its negligence, which would otherwise exist ? While it would be a consideration bearing upon the question of contributory negligence, I am unable to see how it would affect the question of defendant’s negligence, or relieve the defendant from liability except upon the theory that the death was the result of the contributory negligence of plaintiff’s intestate and not, therefore, of defendant’s negligence. That the defective construction caused the accident there can be little doubt. The platform and step being wet and slippery, the plaintiff’s intestate being thrown feet foremost towards the edge of the platform, there being nothing on the floor for his feet to strike, and there being room under the lower rail for his body to go through, he necessarily went off the platform and fell to the ground, where he met his death. It was fortunate that no other accidents of a like character had taken place. The jury was justified in finding that the construction was a dangerous one, in view of the defect claimed.
It is suggested by plaintiff’s counsel that the court charged the jury that, if the construction was dangerous and unsafe, the plaintiff might recover, in the absence of contributory negligence, whereas *622the duty of the defendant was only to furnish a construction that was reasonably safe and free from danger, that the charge was erroneous in this respect, and was duly excepted to. The' court did state the rule correctly at first, saying: “ It devolves upon the plaintiff to satisfy you that the accident occurred by reason of the negligence of the defendant in omitting to make the platform reasonably safe for those who paid their money and went upon it for the purpose of:riding down the toboggan slide.” In stating the proposition as to the negligence of the defendant later in the charge, the ■ word “reasonably” was' omitted, and to one of these later propositions the defendant excepted, but there was nothing in the exception to call the attention of the court to the specific error claimed, and there was no request that the court insert the word “ reasonably ” in the part of the charge excepted to. I do not, under these.circumstances, regard the question as fairly raised, and do not think the jury were in any way misled to the injury of the defendant.
The question of contributory negligence was fairly submitted to the jury, and no exceptions were taken to such submission, either as to its substance or that there was no evidence to support a verdict for the plaintiff upon that question. The defendant’s counsel merely requested the court to charge that if the deceased had the same knowledge of the danger that the defendant had, then there could be no recovery. The court declined to vary its charge upon that point, and there .was an exception. I think this refusal to charge, in view of what the court had already said to the jury on the question of contributory negligence, was proper.
My conclusion is that no error was' committed in the trial, that the exceptions taken by defendant should be overruled, its motion for a new; trial should be denied, and judgment Ordered for plaintiff upon the verdict, with costs.
Spring, J., concurred.
Order reversed and new trial ordered, with costs to the appellant to abide the évent, upon questions of law only, the facts having been examined and no error found therein.